DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 1 in the reply filed on 5/23/2022 is acknowledged.  Applicant argues the Restriction Requirement unity of invention does exist between group I and II because there is a technical relationship that involves the same special technical feature.  This is not found persuasive.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of A laminate comprising a substrate and a structural body disposed on the surface of at least one side of the substrate, the structural body comprising a base portion and a through hole, wherein the base portion of the structural body comprises an acrylic triblock copolymer (I), the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units and one polymer block (B) including acrylic acid ester units represented by the general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure and a weight average molecular weight of 50,000 to 250,000, the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I),
this technical feature is not a special technical feature as it does not contribute over the prior art Sugiyama et al. (US20170274600), and further in view of Sugawara et al. (WO2016190138, use US20180112023 as equivalent), and further in view of Nakada et al. (US20150284596). 
Sugiyama et al. discloses a laminate (see e.g. shaping plate, shaped materials in Par. 125) comprising a substrate (see e.g. shaping plate in Par. 125) and a structural body disposed on the surface of at least one side of the substrate (see e.g. shaped materials as structural body in Par. 125), the structural body comprising a base portion (see e.g. base substrate in Par. 125) and a through hole (see e.g. through hole in Par. 125), wherein the base portion of the structural body comprises an acrylic (see e.g. acrylic resin in Par. 46).
Sugiyama et al does not discloses the base portion of the structural body comprises an acrylic triblock copolymer (I) and is free from tackifier resins, the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units represented by the general formula CH2=CH-COOR- (1), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure and a weight average molecular weight of 50,000 to 250,000, the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)
Sugawara et al. discloses acrylic block copolymer which has excellent transparency, profile extrusion properties and surface smoothness of shaped articles, and which is also excellent in light guiding properties in abstract. Sugawara discloses an acrylic triblock copolymer (I) (see e.g. acrylic block polymer comprising A1-A2-A1 in Par. 12) and is free from tackifier resins (see e.g. tackifier may be additionally added, but not required in Par. 57), the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units (see e.g. at least one A1 containing methacrylic acid ester in Par. 12) and one polymer block (B) including acrylic acid ester units (see e.g. A2 containing acrylic acid ester in Par. 12), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure (see e.g. acrylic block polymer comprising A1-A2-A1 in Par. 12) and a weight average molecular weight of 50,000 to 250,000(see e.g. the weight average molecular weight of the methacrylic resin is not particularly limited, but is usually preferably 30,000 to 500,000, and more preferably 70,000 to 200,000 in Par. 55). 
Both Sugiyama et al and Sugawara et al. are analogous in the field of shaped body comprising acrylic resin, it would have been obvious for a person with ordinary skills in the art to replace the acrylic resin of Sugiyama et al. with the acrylic block copolymer taught by Sugawara et al. since the acrylic block copolymer of Sugawara has excellent transparency, profile extrusion properties and surface smoothness of shaped articles, and which is also excellent in light guiding properties as suggested in abstract of Sugawara et al. 
Sugiyama et al in view of Sugawara et al. does not discloses the acrylic triblock copolymer is represented by the general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I).
Nakada et al. discloses acrylic polymer composition which is favorable as laminated layer which as excellent durability and keep sufficient adhesive force in abstract, wherein the acrylic acid ester units represented by general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group) (see e.g.  CH.sub.2═CH—COOR.sup.2 (2) (wherein R.sup.2 is an organic group of 7 to 12 carbon atoms in abstract), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)(see e.g. 20% to 35% in abstract)
Both Sugiyama et al in view of Sugawara et al., and Nakada et al. are analagousin the field of layer within laminate comprising acrylic acid ester units, it would have been obvious for a person with ordinary skills in the art to replace/modify the acrylic acid ester units of Sugiyama et al in view of Sugawara et al. to be acrylic acid ester units represented by general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group) (see e.g.  CH.sub.2═CH—COOR.sup.2 (2) (wherein R.sup.2 is an organic group of 7 to 12 carbon atoms in abstract), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)(see e.g. 20% to 35% in abstract) as taught by Nakada et al. since acrylic polymer composition which is favorable as laminated layer which as excellent durability and keep sufficient adhesive force as suggested in abstract of Nakada et al. 
Furthermore the claim 1 and claim 2 have different composition as one has tackifier and one is free from tackifier. Thus different searches would be required. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17417638, with PGPub 20220056316. Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses A laminate comprising a substrate and a structural body disposed on the surface of at least one side of the substrate, the structural body comprising a base portion and a through hole, wherein the base portion of the structural body comprises an acrylic triblock copolymer (I), the acrylic triblock copolymer (I) comprising two polymer blocks (A1) and (A2) each including methacrylic acid ester units and one polymer block (B) including acrylic acid ester units represented by the general formula CH.sub.2═CH—COOR.sup.1 (1), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure and a weight average molecular weight of 50,000 to 250,000, the total content of the polymer blocks (A1) and (A2) being not more than 35 mass % of the acrylic triblock copolymer (I). Furthermore, 17417638 also discloses wherein R.sup.1 denotes a C4-C12 organic group in Par. 30 as a preferred embodiment. Thus, it would have been obvious for a person with ordinary skills in the art to modify the claims C1-C3 to preferred C4-C12 as taught and suggested by 17417638. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US20170274600), and further in view of Sugawara et al. (WO2016190138, use US20180112023 as equivalent), and further in view of Nakada et al. (US20150284596) 
As to claim 1, Sugiyama et al. discloses a laminate (see e.g. shaping plate, shaped materials in Par. 125) comprising a substrate (see e.g. shaping plate in Par. 125) and a structural body disposed on the surface of at least one side of the substrate (see e.g. shaped materials as structural body in Par. 125), the structural body comprising a base portion (see e.g. base substrate in Par. 125) and a through hole (see e.g. through hole in Par. 125), wherein the base portion of the structural body comprises an acrylic (see e.g. acrylic resin in Par. 46).
Sugiyama et al does not discloses the base portion of the structural body comprises an acrylic triblock copolymer (I) and is free from tackifier resins, the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units represented by the general formula CH2=CH-COOR- (1), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure and a weight average molecular weight of 50,000 to 250,000, the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)
Sugawara et al. discloses acrylic block copolymer which has excellent transparency, profile extrusion properties and surface smoothness of shaped articles, and which is also excellent in light guiding properties in abstract. Sugawara discloses an acrylic triblock copolymer (I) (see e.g. acrylic block polymer comprising A1-A2-A1 in Par. 12) and is free from tackifier resins (see e.g. tackifier may be additionally added, but not required in Par. 57), the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units (see e.g. at least one A1 containing methacrylic acid ester in Par. 12) and one polymer block (B) including acrylic acid ester units (see e.g. A2 containing acrylic acid ester in Par. 12), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure (see e.g. acrylic block polymer comprising A1-A2-A1 in Par. 12) and a weight average molecular weight of 50,000 to 250,000(see e.g. the weight average molecular weight of the methacrylic resin is not particularly limited, but is usually preferably 30,000 to 500,000, and more preferably 70,000 to 200,000 in Par. 55). 
Both Sugiyama et al and Sugawara et al. are analogous in the field of shaped body comprising acrylic resin, it would have been obvious for a person with ordinary skills in the art to replace the acrylic resin of Sugiyama et al. with the acrylic block copolymer taught by Sugawara et al. since the acrylic block copolymer of Sugawara has excellent transparency, profile extrusion properties and surface smoothness of shaped articles, and which is also excellent in light guiding properties as suggested in abstract of Sugawara et al. 
Sugiyama et al in view of Sugawara et al. does not discloses the acrylic triblock copolymer is represented by the general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I).
Nakada et al. discloses acrylic polymer composition which is favorable as laminated layer which as excellent durability and keep sufficient adhesive force in abstract, wherein the acrylic acid ester units represented by general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group) (see e.g.  CH.sub.2═CH—COOR.sup.2 (2) (wherein R.sup.2 is an organic group of 7 to 12 carbon atoms in abstract), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)(see e.g. 20% to 35% in abstract)
Both Sugiyama et al in view of Sugawara et al., and Nakada et al. are analagousin the field of layer within laminate comprising acrylic acid ester units, it would have been obvious for a person with ordinary skills in the art to replace/modify the acrylic acid ester units of Sugiyama et al in view of Sugawara et al. to be acrylic acid ester units represented by general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group) (see e.g.  CH.sub.2═CH—COOR.sup.2 (2) (wherein R.sup.2 is an organic group of 7 to 12 carbon atoms in abstract), the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I)(see e.g. 20% to 35% in abstract) as taught by Nakada et al. since acrylic polymer composition which is favorable as laminated layer which as excellent durability and keep sufficient adhesive force as suggested in abstract of Nakada et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
As to claim 1, Fujihara et al. (US20090105396) discloses a laminate (see e.g. composite molded article comprising the thermoplastic elastomer composition as a laminate in Par. 9, 46-17) comprising a substrate (see e.g. substrate in Par. 65, core article in Par. 3) and a structural body (see e.g. surface layer with through hole in Par. 3) disposed on the surface of at least one side of the substrate, the structural body comprising a base portion and a through hole(see e.g. surface layer with through hole in Par. 3), wherein 
the base portion of the structural body comprises an acrylic triblock copolymer (I) and is free from tackifier resins, the acrylic triblock copolymer (I) comprising two polymer blocks (Al) and (A2) each including methacrylic acid ester units (see e.g. methacrylic acid ester A1-A2 in abstract) and one polymer block (B) including acrylic acid ester units (see e.g. acrylic acid ester polymer block B1 in abstract) represented by the general formula CH2=CH-COOR- (1) (wherein R' denotes a C4-C12 organic group), the acrylic triblock copolymer (I) having an (A1)-(B)-(A2) block structure and a weight average molecular weight of 50,000 to 250,000, the total content of the polymer blocks (A1) and (A2) being not more than 35 mass% of the acrylic triblock copolymer (I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783